Case 19-36077-KLP    Doc 113    Filed 02/05/20 Entered 02/05/20 17:30:38     Desc Main
                               Document      Page 1 of 6



                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

   In re: Darlene Denise Davis,                  Case No. 19-36077-KLP
                Debtor                           Chapter 13

                            MEMORANDUM ORDER

         Debtor Darlene Davis (the “Debtor”) filed this chapter 13 case on

   November 19, 2019. This case is the Debtor’s fourth bankruptcy case since

   2010. Case No. 10-38727-KLP was filed on December 23, 2010; the Debtor

   received a chapter 13 discharge on September 16, 2016. Case No. 17-35566-

   KLP, a chapter 13 case, was filed on November 7, 2017, and was dismissed on

   August 30, 2018, for failure to make plan payments. Case No. 19-30056-KRH

   was filed on January 4, 2019, and was dismissed on March 22, 2019, upon the

   Debtor’s motion to withdraw her case. The Court granted the motion to

   withdraw but imposed a six-month bar on any future bankruptcy filing.

         The Debtor filed a motion to continue the automatic stay of

   § 362(c)(3)(B) of the Bankruptcy Code, 11 U.S.C. § 362(c)(3)(B) (the “Motion”),

   on November 27, 2019. A hearing on the Motion was scheduled for December

   18, 2019. At the hearing, the Court ruled that the hearing on the Motion

   would be continued to January 15, 2020, to enable the Debtor to give notice to

   all creditors of the hearing on the Motion.

         On January 13, 2020, creditor Fortune Investment Enterprises

   (“Fortune Investment”), through counsel, filed an objection (the “Objection”)

   to the Motion. At the continued hearing on January 15, the Debtor and

                                             1
Case 19-36077-KLP    Doc 113    Filed 02/05/20 Entered 02/05/20 17:30:38       Desc Main
                               Document      Page 2 of 6



   Fortune Investments presented argument. After considering the argument of

   the parties and the evidence presented, the Court ruled that the Motion

   would be denied. The Debtor thereafter, on the same day, filed a motion to

   reconsider the Court’s oral ruling (the “Motion to Reconsider”),

   notwithstanding that the order documenting the ruling had not yet been

   entered. She also, at the same time, filed a notice of appeal of the as not yet

   entered order.

         Because the Motion to Reconsider was filed prior to the lodging of the

   appeal, this Court retains jurisdiction to rule upon it. The Motion to

   Reconsider was timely filed, pursuant to Rule 9023 of the Federal Rules of

   Bankruptcy Procedure, Fed. R. Bankr. P. 9023. A hearing on the Motion to

   Reconsider was held on February 4, 2020. The Debtor and Fortune

   Investment, through counsel, appeared at the hearing.

         The federal procedures applicable to motions for amendment of court

   orders, often referred to as motions for reconsideration, are found in Federal

   Rule of Bankruptcy Procedure 9023, Fed. R. Bankr. P. 9023, which

   incorporates Federal Rule of Civil Procedure 59, Fed. R. Civ. P. 59. “While

   the Rule itself provides no standard for when a . . . court may grant such a

   motion, courts interpreting Rule 59(e) have recognized three grounds for

   amending an earlier judgment: (1) to accommodate an intervening change in

   controlling law; (2) to account for new evidence not available at trial; or (3) to

   correct a clear error of law or prevent manifest injustice.” Hutchinson v.



                                               2
Case 19-36077-KLP    Doc 113    Filed 02/05/20 Entered 02/05/20 17:30:38      Desc Main
                               Document      Page 3 of 6



   Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). The District Court for the

   Eastern District of Virginia has also stated that “a Rule 59(e) motion ‘may

   not be used to relitigate old matters or to raise arguments or present

   evidence that could have been raised prior to the entry of judgment.’” Irving

   v. United States, No. 3:04CR804-1-JRS, 2005 WL 8149015, at *3 (E.D. Va.

   June 13, 2005) (quoting Pacific Ins. Co. v. Am. Nat'l. Fire Ins. Co., 148 F.3d

   396, 403 (4th Cir. 1998). In the Eastern District of Virginia, this test has

   recently been interpreted as follows:

         Reconsideration may be appropriate where “the Court has
         patently misunderstood a party, or has made a decision outside
         the adversarial issue presented to the Court by the parties, or
         has made an error not of reasoning but of apprehension.” Above
         the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101
         (E.D.Va.1983). This Court has noted that this situation rarely
         arises, therefore the motion “should be equally rare.” Id.
         Finally, a party should not use a 59(e) motion simply “to ask the
         Court to rethink what the Court had already thought through.”
         Id .; see also Zdanok v. Glidden Co., 327 F.2d 944, 953 (2d
         Cir.1964) (“[W]here litigants have once battled for the Court's
         decision, they should neither be required, nor without good
         reason permitted, to battle for it again.”); Cureton v. Cianbro
         Corp., No. JFM–06–2303, 2007 WL 397025, at * 1 (D. Md. Jan
         30, 2007) (finding that reconsideration is not permitted when
         parties are attempting to “raise arguments which could have
         been raised prior to the issuance of judgment,” nor to “enable a
         party to complete presenting his case after the court has ruled
         against him.” (quoting In re Reese, 91 F.3d 37, 39 (7th
         Cir.1996)).

   Puller v. Unisource Worldwide, Inc., No. 3:08-CV-813, 2009 WL 903303 (E.D.

   Va. Mar. 31, 2009).

         In this case, there has been no change in either the law or the facts

   that were before the Court at the time the Motion to extend the stay was

                                              3
Case 19-36077-KLP    Doc 113    Filed 02/05/20 Entered 02/05/20 17:30:38      Desc Main
                               Document      Page 4 of 6



   denied. When questioned at the hearing, the Debtor could not offer any facts

   that had been unavailable to her at the time of the January 15, 2020,

   hearing, and the Court has been presented with no change in the law.

         The only remaining ground upon which the Debtor could base her

   motion to vacate dismissal is “to prevent manifest injustice.” The Eastern

   District of Virginia has found that “[r]econsideration is . . . appropriate when

   ‘the prior decision was clearly erroneous and would work manifest injustice.’”

   Hogge v. Stephens, Civil Action No. 3:09CV582, 2011 WL 4352268, at *3 (E.D.

   Va. Sept. 16, 2011). However, the Court finds no clear prior error. The

   Debtor stated that it would be a manifest injustice if she were to be forced out

   of her home. However, in this case, the home has already been foreclosed

   upon, and any remedy that might be available to the Debtor lies in the state

   courts.

         The Court notes that the Debtor also argued that she had not been

   given ample time to prepare to address the Objection of Fortune Investment.

   However, the Court’s ruling was not dependent upon the Objection. The

   Court found that the Debtor had not carried her burden of proving that she

   was entitled to an extension of the automatic stay. As explained by Judge

   Huennekens of this Court:

                § 362(c)(3) effectively provides that where a debtor has
         been a debtor in a previous bankruptcy case that was dismissed
         within one year of the filing of the new case, the automatic stay
         of § 362(a) terminates as to the Debtor on the 30th day following
         the new filing unless within that 30 days the debtor seeks an
         extension of the stay and the court grants the extension within

                                              4
Case 19-36077-KLP          Doc 113      Filed 02/05/20 Entered 02/05/20 17:30:38                     Desc Main
                                       Document      Page 5 of 6



           the 30–day period. In order to obtain an extension of the stay,
           the debtor must prove that the filing of the new case was in good
           faith as to the creditors that would be affected by the stay. 11
           U.S.C. § 362(c)(3)(B).
                  The statute further provides a presumption that a case is
           not filed in good faith if any of several circumstances
           occurred . . .   As the Debtor's Immediately Prior Case was
           pending within the year preceding the Petition Date . .
           . § 362(c)(3)(C) of the Bankruptcy Code raises a presumption
           that his new case was filed not in good faith. The presumption
           may be rebutted by clear and convincing evidence. 11 U.S.C.
           § 362(c)(3)(C).

   In re Chaney, 362 B.R. 690, 693 (Bankr. E.D.Va. 2007). Thus, the Debtor’s

   argument is unavailing, as she has failed to rebut the presumption that her

   case was not filed in good faith.

           Therefore, for the reasons set forth herein and for the reasons

   announced in open court, 1

           IT IS ORDERED that the Motion to Reconsider is DENIED.


   Signed: February 5, 2020
                                                   /s/ Keith L. Phillips
                                               UNITED STATES BANKRUPTCY JUDGE


                                               ENTERED OND DOCKET: February 5 2020
   Copies:

   Darlene Denise Davis
   5910 Chadwick Court
   Fredericksburg, VA 22407

   Suzanne E. Wade
   7202 Glen Forest Drive, Ste. 202
   Richmond, VA 23226

   Khalid Mahmood

           1
             For the same reasons, the Court also finds that to the extent the provisions of Bankruptcy Rule
   9024, Fed. R. Bankr. P. 9024, may be applicable, the Motion to Reconsider will not be granted thereupon.

                                                            5
Case 19-36077-KLP   Doc 113    Filed 02/05/20 Entered 02/05/20 17:30:38   Desc Main
                              Document      Page 6 of 6



   Law Office of Khalid Mahmood PC
   14631 Lee Highway
   Suite 112
   Centreville, VA 20121




                                            6
